NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 7 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EVELYN HOWELL MASSEY,                           No.    20-56128

                Plaintiff-Appellant,            D.C. No. 2:19-cv-09626-CJC-JDE

 v.
                                                MEMORANDUM*
BIOLA UNIVERSITY, INC., a California
Non-Profit Religious Corporation; DOES, 1
to 10, Inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                            Submitted March 7, 2022**


Before: D.W. NELSON, FERNANDEZ, and SILVERMAN, Circuit Judges.

      Evelyn Howell Massey appeals pro se the district court’s order dismissing

her discrimination action against Biola University, Inc. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state a claim. Schwake v. Ariz. Bd. of Regents, 967 F.3d 940, 946 (9th Cir. 2020)

(citation omitted). We affirm.

       Massey failed to state a Title IX claim because her second amended

complaint did not allege discrimination on the basis of sex. See id. (elements of

Title IX claim).

       Massey failed to state a Title VI claim because she did not sufficiently allege

either that Biola University engaged in race discrimination or that officials with

power to take corrective measures were deliberately indifferent to known acts of

discrimination. See Yu v. Idaho State Univ., 15 F.4th 1236, 1242 (9th Cir. 2021);

see also United States v. Cty. of Maricopa, 889 F.3d 648, 652 (9th Cir. 2018).

       Massey failed to state a First Amendment or due process claim under 42

U.S.C. § 1983 because Biola University did not act under color of state law. See

Heineke v. Santa Clara Univ., 965 F.3d 1009, 1013 (9th Cir. 2020) (reasoning that

receipt of government funds “is insufficient to convert a private university into a

state actor.”).

       The district court properly declined to exercise supplemental jurisdiction

over Massey’s state law claims after dismissing all of her federal claims. See 28

U.S.C. § 1367(c)(3); Platt v. Moore, 15 F.4th 895, 909 (9th Cir. 2021).

       AFFIRMED.




                                          2